NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                   2007-1529, -1555
                 (Opposition Nos. 91/122,072; 91/122,224; 91/122,193;
                      91/122,450; 91/122,712; and 91/150,237)



                   FIRST NIAGARA INSURANCE BROKERS, INC.,

                                                    Appellant,

                                          v.

                     FIRST NIAGARA FINANCIAL GROUP, INC.,

                                                    Cross-Appellant.

       Paul M. Fakler, Moses & Singer LLP, of New York, New York, argued for
appellant. With him on the brief were Martin Schwimmer and Amanda J. Schaffer.

       Paul I. Perlman, Hodgson Russ LLP, of Buffalo, New York, argued for cross-
appellant. With him on the brief were Edwin T. Bean, Jr. and Ivan E. Lee.

Appealed from:    United States Patent and Trademark Office
                  Trademark Trial & Appeals Board
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                 2007-1529, -1555
               (Opposition Nos. 91/122, 072; 91/122,224; 91/122,193;
                    91/122,450; 91/122,712; and 91/150,237)


                  FIRST NIAGARA INSURANCE BROKERS, INC,

                                                            Appellant,
                                         v.

                    FIRST NIAGARA FINANCIAL GROUP, INC.,
                                                            Cross-Appellant.



                                 Judgment
ON APPEAL from the       United States Patent and Trademark Office,
                         Trademark Trial and Appeal Board

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, Circuit Judge, CLEVENGER, Senior Circuit Judge, and DYK,
Circuit Judge).


                         AFFIRMED. See Fed. Cir. R. 36.




                                       ENTERED BY ORDER OF THE COURT



DATED: _September 9, 2008_      / s / Jan Horbaly
                                       Jan Horbaly, Clerk